MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Jan 14 2016, 6:44 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Danielle L. Gregory                                       Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          January 14, 2016
of the Parent-Child Relationship                          Court of Appeals Case No.
of:                                                       49A04-1506-JT-489
N.T. (Minor Child)                                        Appeal from the Marion Superior
                                                          Court
  and
                                                          The Honorable Marilyn A.
W.T. (Father),                                            Moores, Judge
                                                          The Honorable Larry E. Bradley,
Appellant-Respondent,
                                                          Magistrate
        v.                                                Trial Court Cause No.
                                                          49D09-1410-JT-441
The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016       Page 1 of 11
      Baker, Judge.


[1]   W.T. (Father) appeals the judgment of the juvenile court terminating his

      parental rights as to his child, N.T. (Child), arguing that the judgment is not

      supported by sufficient evidence. Finding that the juvenile court’s judgment is

      supported by sufficient evidence, we affirm.


                                                     Facts
[2]   Child was born to Father and T.D. (Mother) on August 6, 2009. The three

      lived together, along with Mother’s other children, until Mother and Father

      ended their relationship in 2012. Child remained in Mother’s care after Father

      left the home. Child is developmentally delayed and has been diagnosed with

      post-traumatic stress disorder.


[3]   On December 18, 2012, the Indiana Department of Child Services (DCS) filed a

      petition alleging that Child was a child in need of services (CHINS). The

      petition alleged that Mother lacked stable housing and suffered from serious

      mental health issues that required immediate medical attention. The petition

      also alleged that Father had not demonstrated a willingness or ability to care for

      Child and that his whereabouts were unknown.


[4]   A family case manager (FCM), Kristie Smith, was assigned to the case. FCM

      Smith spoke with Father by phone in February 2013 and informed him of the

      allegations. Father acknowledged to FCM Smith that he had received a

      summons and an advisement of rights in the mail. Father’s phone was then


      Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016   Page 2 of 11
      disconnected and FCM Smith lost contact with him in April 2013. Father

      never again contacted FCM Smith to inquire about Child’s welfare.


[5]   On January 2, 2013, Mother entered a written admission to the facts contained

      in the CHINS petition. Father made his first appearance in court on April 10,

      2013, and the juvenile court conducted an initial hearing. Following the

      hearing, the juvenile court ordered that Father would have supervised parenting

      time—he would visit Child only twice, once in April 2013 and once in January

      2015. The juvenile court also ordered Father to appear at a pre-trial hearing on

      May 15, 2013, without further notice.


[6]   Father failed to appear at the May 15 hearing. He also failed to appear at a

      periodic review hearing held on July 17, 2013. At that point, Father’s counsel

      informed the juvenile court that Father had not responded to her regarding his

      case despite numerous efforts on her part to contact him. Accordingly, the

      juvenile court granted counsel’s motion to withdraw her representation.


[7]   On August 21, 2013, the juvenile court held a default hearing and Father again

      failed to appear. After finding that Father had received proper service, the

      juvenile court adjudicated Child to be a CHINS. It ordered that Father would

      receive no services until he made an appearance in court or at DCS “to

      demonstrate a desire or ability to care for [Child].” Ex. p. 79.


[8]   A permanency hearing was held on September 24, 2014, and Father again

      failed to appear. Noting that neither parent had demonstrated the ability or

      willingness to care for Child, the juvenile court changed the permanency plan

      Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016   Page 3 of 11
       from reunification to adoption. A review hearing was held on January 21,

       2015, at which Father, who was again absent, was represented by counsel. The

       juvenile court maintained Child’s placement in foster care, but ordered that

       Father would not have visitation until he made an appearance in court.


[9]    On October 20, 2014, DCS filed a petition to terminate Mother and Father’s

       parental rights as to Child. Father appeared at a pre-trial hearing on November

       14, 2014, at which point the juvenile court appointed him counsel. He

       acknowledged that he had been served with a summons, an advisement of

       rights, and a copy of the petition. Father appeared again, this time by

       telephone, at a December 5, 2014, pre-trial hearing. He did not appear, but was

       represented by counsel, at two subsequent pre-trial hearings held on January 2

       and March 12, 2015.


[10]   The juvenile court held a termination factfinding hearing on April 2 and April

       9, 2015. Father’s only appearance at this hearing was by telephone on April 9.

       On May 6, 2015, the juvenile court entered an order terminating Mother and

       Father’s parental rights as to Child. It noted that Father had shown no interest

       in the court proceedings, had failed to maintain contact with the FCM and his

       attorney, and had only visited Child on two occasions. Father now appeals.


                                    Discussion and Decision
[11]   The Fourteenth Amendment to the United States Constitution protects a

       parent's right to establish a home and raise her children. In re G.Y., 904 N.E.2d
1257, 1259 (Ind. 2009). Our Supreme Court has observed that “[a] parent’s

       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016   Page 4 of 11
       interest in the care, custody, and control of his or her children is ‘perhaps the

       oldest of the fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530
U.S. 57, 65 (2000)). However, this right is not absolute and the interests of

       parents must be subordinated to those of their children when parents are unable

       or unwilling to meet the responsibilities that accompany this right. Id. at 1259–

       60.


[12]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge the credibility of the witnesses. Id. at 1260. We consider

       only the evidence and reasonable inferences drawn therefrom that are most

       favorable to the judgment. Id. When the juvenile court enters findings of fact

       and conclusions of law, we apply a two-tiered standard of review. Id. We

       determine whether the evidence supports the findings and then determine

       whether the findings support the judgment. Id. We will reverse the juvenile

       court’s judgment only if it is clearly erroneous, meaning that the juvenile court’s

       findings do not support its conclusions or its conclusions do not support its

       judgment. Id.


[13]   Father makes two main arguments on appeal. First, he argues that DCS failed

       in its duty to make reasonable efforts to reunify him with Child. Second, he

       takes issue with several of the juvenile court’s findings and argues that its

       judgment is not supported by sufficient evidence. We deal with each of these

       arguments in turn.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016   Page 5 of 11
[14]   In regard to Father’s first argument, he is indeed correct to point out that our

       CHINS statute requires DCS to “make reasonable efforts to preserve and

       reunify families.” Ind. Code § 31-34-21-5.5. DCS can attempt to do this by

       providing parents with services designed “to make it possible for the child to

       return safely to the child’s home.” Id. Father points out that he was not

       provided with any services in this case. However, this was not due to any lack

       of effort on the part of DCS. Rather, it was the direct result of Father’s failure

       to adequately participate in the CHINS proceeding. DCS contends that it was

       fully prepared to offer services to Father had he attended the juvenile court’s

       proceedings, appeared at DCS, or maintained contact with the FCM.


[15]   Furthermore, the statute that Father relies upon applies to CHINS proceedings,

       and we are far beyond the CHINS stage of this case. This Court has previously

       observed that,


               in seeking termination of parental rights, the DCS has no
               obligation to plead and prove that services have been offered to
               the parent to assist in fulfilling parental obligations. Likewise, we
               have stated on several occasions that, although the DCS is
               generally required to make reasonable efforts to preserve and
               reunify families during the CHINS proceedings, that requirement
               under our CHINS statutes is not a requisite element of our
               parental rights termination statute, and a failure to provide
               services does not serve as a basis on which to directly attack a
               termination order as contrary to law.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016   Page 6 of 11
       In re J.W., Jr., 27 N.E.3d 1185, 1190 (Ind. Ct. App. 2015) (quotations omitted)

       (emphasis original), trans. denied. Accordingly, Father has waived this issue by

       failing to raise it in the CHINS proceeding.


[16]   Father next challenges the sufficiency of the evidence in support of the juvenile

       court’s determination. A petition to terminate parental rights must allege,

       among other things:


                (B)      that one (1) of the following is true:


                         (i)      There is a reasonable probability that the conditions
                                  that resulted in the child’s removal or the reasons
                                  for placement outside the home of the parents will
                                  not be remedied.


                         (ii)     There is a reasonable probability that the
                                  continuation of the parent-child relationship poses a
                                  threat to the well-being of the child.


                         (iii)    The child has, on two (2) separate occasions, been
                                  adjudicated a child in need of services; [and]


                (C)      that termination is in the best interests of the child.


       Ind. Code § 31-35-2-4(b)(2).1 Indiana Code section 31-37-14-2 requires DCS to

       prove these allegations by clear and convincing evidence. Father argues that




       1
         The statute also requires that the child be removed from the parent’s care for a certain period of time and
       that there be a satisfactory plan for the care and treatment of the child following termination. I.C. § 31-35-2-

       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016              Page 7 of 11
       several of the juvenile court’s findings are erroneous and that its decision to

       terminate his parental rights cannot stand without them.


[17]   He first takes issue with the following finding regarding the CHINS proceeding:


               7.       [Father’s] whereabouts were unknown at the time the
                        [initial CHINS] Petition was filed, but appeared for a
                        continued initial hearing on April 10, 2013, at which time
                        counsel was appointed for him.


       Appellant’s App. p. 17. Father argues that it is not true that his whereabouts

       were unknown, as Mother knew his whereabouts. Appellant’s Br. p. 16.

       However, even were we to assume that this finding was erroneous, this would

       not affect our review of the juvenile court’s judgment in this case. The initial

       proceedings were continued, in part, because of Father’s absence, and Father

       does not dispute that he was later made aware of those proceedings and given

       an opportunity to participate. Therefore, whether his whereabouts were

       initially known or unknown is inconsequential.


[18]   Father also argues that the juvenile court’s next finding is erroneous:

               8.       [Father] may have attended one other court hearing. His
                        whereabouts became unknown and his court appointed
                        attorney withdrew [her] appearance.




       4(b)(2)(A), (D). Father does not challenge the juvenile court’s determination that these requirements were
       met in this case. Appellant’s Br. p. 20.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016           Page 8 of 11
       Appellant’s App. p. 17. Father argues that this only indicates that he was not

       communicating with his attorney, not that his whereabouts were unknown. We

       find this to be a distinction without a difference. If several attempts are made to

       contact a person at his residence and no response is received, one can certainly

       say that the person’s whereabouts are unknown.


[19]   Finally, Father takes issue with the following finding:


                18.      … [Father] attended one or two court hearings, visited
                         [Child] two times since December of 2012, failed to
                         contact the family case manager and made his
                         whereabouts unknown. He failed to appear at either trial
                         date in this termination matter. He has demonstrated he is
                         not willing to make the effort to be a parent to [Child].


       Id.2 Father argues that “[p]art of this finding is not supported by the evidence.”

       Appellant’s App. p. 23. His argument is effectively a repeat of the claim that he

       did not make his whereabouts unknown. Additionally, in an effort to excuse

       his absence, he alleges that Mother made misrepresentations to him regarding

       the status of the proceedings. However, even had this been the case, Father had

       been given notice of future proceedings when he initially attended court, and he

       failed to maintain contact with his attorney or with the FCM, both of whom

       were actively trying to communicate with him regarding the proceedings.



       2
        Father also takes issue with the juvenile court’s finding that “[d]isposition was held on August 21, 2013.
       No services were ordered but the family case manager at the time would have referred Father Engagement.”
       Appellant’s App. p. 17-18. Father argues that he was never referred any services. However, the juvenile
       court merely found that services would have been referred had Father complied with its order that he appear in
       court or at DCS.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016           Page 9 of 11
       Under these circumstances, the juvenile court could certainly have found that

       Father lacked interest in the proceedings, which indicated that he was not

       willing to make the effort to parent Child.


[20]   A Father’s failure to show interest in his child’s termination proceedings is

       certainly probative of whether the conditions that led to the child’s removal are

       likely to be remedied and whether termination is in the child’s best interests.

       See In re A.P., 981 N.E.2d 75, 83-84 (Ind. Ct. App. 2012) (father’s failure to

       attend proceedings resulted in “no evidentiary basis to allow the trial court to

       conclude that Father’s neglect would not continue”). It is not the case here that

       Father was unaware of the proceedings or that his attorney had not attempted

       to contact him. We are therefore dealing with a knowing failure to appear.

       Accepting Father’s argument as to the sufficiency of the evidence in this case

       would allow parents in termination proceedings to simply not attend those

       proceedings and then argue that the juvenile court could not terminate their

       rights because it knew nothing about them. It is obvious that this cannot, and

       should not, be the law.


[21]   Furthermore, the juvenile court’s decision was based on more than Father’s

       failure to appear in court. Father had lost contact with both his attorney and

       with the FCM. He had shown no interest in Child’s welfare and had only

       visited Child on two occasions. We believe that this evidence was sufficient to

       support a termination of his parental rights, as it indicated that Father was

       unwilling to parent Child and that Child’s special needs would go unmet in

       Father’s care.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016   Page 10 of 11
[22]   The judgment of the juvenile court is affirmed.


       Bradford, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1506-JT-489 | January 14, 2016   Page 11 of 11